DETAILED ACTION
1.         This Office Action is in response to Applicant’s Response to Election/Restriction filed on 09/27/2022. Claims 1-3, 5-10, 12-16 and 24 (Group I) are examined below.

Notice of Pre-AIA  or AIA  Status
2.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
3.	Claims 17-19 and 21-22 (Group II) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/28/2022.

Claim Rejections - 35 USC § 102
4.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
5.         Claims 1-2, 8-10, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fernández-Fernández et al. (“Different Nuclearity Silver(I) Complexes with Novel Tetracyano Pendant-Armed Hexaazamacrocyclic Ligands, Inorganic Chemistry, Vol. 45, No. 5, 2006, pgs. 2266-2275; hereinafter referred to as “Fernández”, a PDF copy is attached to the case file).
	As to claims 1-2, Fernández teaches a compound of Formula I (reproduced below left) wherein M is Ag, T is a five-membered or six-membered heterocyclic ring, which is optionally substituted, wherein T is aromatic and includes a sp2 nitrogen coordinated to M; L is a group comprising a coordinating member selected from the group consisting of C, N, O, S and P, wherein the coordinating member coordinates L to M; and Q1 and Q2 are each independently a linker, wherein the linker connects T to the coordinating member of L to form a macrocyclic ligand coordinated to M; and wherein T is selected from the group recited in claim 2 (see Fernández Figure 3, reproduced below right, and pages 2271-2272 & 2266-2267).

    PNG
    media_image1.png
    147
    167
    media_image1.png
    Greyscale
    	
    PNG
    media_image2.png
    417
    478
    media_image2.png
    Greyscale

As to claims 8-10 and 12, Fernández is silent on the claimed properties. However, given that the compound of Fernández is one encompassed by general Formula 1 defined in claim 1, a person having ordinary skill in the art would reasonably expect the compound of Fernández to have the claimed emission lifetime [claim 8], energy separation [claim 9], emission wavelength [claim 10], and be an E-type delayed fluorescent emitter [claim 12] because it has been held that "products of identical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 II. "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a case of anticipation has been established."
As to claim 13, Fernández teaches the compound of claim 1, wherein M is Ag(I) (see Figure 3 and pgs. 2271-2272).
Fernández teaches all of the limitations of instant claims 1-2, 8-10 and 12-13. Therefore, Fernández anticipates these claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.         Claims 3, 5-7, 14-15 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Fernández-Fernández et al. (“Different Nuclearity Silver(I) Complexes with Novel Tetracyano Pendant-Armed Hexaazamacrocyclic Ligands, Inorganic Chemistry, Vol. 45, No. 5, 2006, pgs. 2266-2275; hereinafter “Fernández”).
Fernández teaches the compound of claim 1 as described above. As to claims 3, 5-7, and 14-15 it is considered that the features added by these dependent claims relate to arrangements that are either disclosed in Fernández or are merely matters of engineering choice, such as selecting known substituents and coordinating members, achieved without undue experimentation when the general technical knowledge about the state of the art is used.
As to claim 24, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at a formulation comprising a compound according to claim 1, for example by adding the compound to a solvent that is then applied on a surface. Note that claim 24 does not add elements or define what is required in a “formulation”.


Allowable Subject Matter
7.	Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Fernández fails to teach or fairly suggest one of the four specific compounds recited in claim 16, which require that linkers Q1 and Q2 are alkylenes having no nitrogen atoms or substituents.
Examiner’s Note
8.         Examiner has cited particular paragraphs or figures in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.  

Conclusion
9.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These relevant references are cited on the PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KATIE L. HAMMER
Primary Examiner
Art Unit 1761



/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        December 7, 2022